Citation Nr: 0420133	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1967.   

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has not 
provided adequate notice to the veteran satisfying these 
criteria, and this should be done on remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

There is a difference of opinion in the competent evidence of 
record as to whether the veteran currently suffers from PTSD, 
with the dispute arising as to the adequacy of certain 
claimed stressors that the veteran relates were, essentially, 
not stressful to him until after service.  There is nothing 
to conclusively establish the veteran was engaged in combat, 
but the record includes statements that the veteran was on 
certain military facilities in the Republic of Vietnam that 
received incoming fire, and the veteran has expressed 
feelings of imminent fear during those attacks.  An attempt 
has not been made to verify any of the veteran's alleged 
stressors through official sources, and this should be done 
on remand. 

Should any of the veteran's reported stressors be verified, 
another VA psychiatric examination would prove helpful in 
this case to determine whether a diagnosis of PTSD is 
supported by a verified stressor.

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  The record includes a copy of a 
February 2003 administrative decision by the SSA in which the 
veteran was granted Title II disability benefits due in part 
to an anxiety-related disorder.  The record also includes a 
copy of the exhibit list setting forth the evidence reviewed 
by the SSA's Administrative Law Judge prior to rendering his 
decision.  The copies of the SSA disability decision and the 
exhibit list were provided by the veteran, in conjunction 
with a statement in which he appears to have cited Murinscak.  
The evidence indicated on the exhibit list is not of record 
and has a reasonable possibility of aiding in substantiating 
the claim.  VA should therefore attempt to obtain these 
records that are in the custody of a Federal department or 
agency.     

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Inform the veteran (1) about the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
about the information and evidence that VA 
will seek to provide on his behalf; (3) about 
the information and evidence he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim. 

2.  Make arrangements to obtain the veteran's 
outstanding SSA disability records, to 
include all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.

3.  Advise the veteran to submit a specific 
and detailed statement describing his alleged 
stressors.  He should be informed that 
specific dates, locations, circumstances and 
names of those involved in the reported 
incidents would prove helpful in attempting 
to verify his stressors.

4.  Review the file in detail and prepare a 
summary of the veteran's claimed stressors.  
The summary and all associated documents 
should be sent to U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged in-service 
stressors.  Thereafter, the RO should prepare 
a memorandum describing which of the 
veteran's stressors have been verified and 
established as having occurred during 
military service.

5.  If, after the foregoing development has 
been accomplished, any of the veteran's 
reported stressors are verified, schedule him 
for a complete and thorough VA examination by 
a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical history, 
and the RO's memorandum detailing which 
stressors have been verified for purposes of 
this claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV. All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status.

The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
veteran and established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



